Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is a non-final Office action in response to the applicant’s remarks and claim amendment(s) submitted on 9/29/20, the response to a restriction requirement filed on 9/3/20. 

Election/Restrictions

Examiner thanks Applicant for their response(s).  Applicant’s election without traverse of Claims 1-19 and their dependent claim(s), in the reply filed on 9/29/20, is acknowledged.

Claim Objections

Claim 13 is objected to because of the following informalities: the grammatical article “the” should be incorporated immediately prior to the term “heating mechanism.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "short" within the limitation(s) “conductive short fibers” in claims 5 and 15 is a relative term which renders the claim(s) indefinite.  The term "short" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not entirely clear as to what specific length the claimed fiber(s) are, in order to be ascertained as “short”.

Similarly, the term "short" within the limitation(s) “conductive short fibers” and “short fibrous particulate” in claims 7 and 17 is a relative term which renders the claim(s) indefinite.  The term "short" is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 

Dependent claims fall herewith.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites “wherein the conductive particles include graphene powder, graphite powder, buckyballs, nano-clays, or nano-particles”.  However, Claim 5, upon which Claim 6 depends, recites “wherein the conductive additives include conductive particles or conductive short fibers”.  In the case(s) where the conductive additives include only 

Claim 7 recites “wherein the conductive short fibers include multi-walled carbon nanotubes (MWCNTs), single-walled carbon nanotubes (SWCNTs), or short fibrous particulate”.  However, Claim 5, upon which Claim 7 depends, recites “wherein the conductive additives include conductive particles or conductive short fibers”.  In the case(s) where the conductive additives include only conductive particles, Claim 7 fails to include all the limitations of the claim upon which it depends.

Claim 16 recites “wherein the conductive particles include graphene powder, graphite powder, buckyballs, nano-clays, or nano-particles”.  However, Claim 15, upon which Claim 16 depends, recites “wherein the conductive additives include conductive particles or conductive short fibers”.  In the case(s) where the conductive additives include only conductive short fibers, Claim 16 fails to include all the limitations of the claim upon which it depends.

Claim 17 recites “wherein the conductive short fibers include multi-walled carbon nanotubes (MWCNTs), single-walled carbon nanotubes (SWCNTs), or short 
fibrous particulate”.  However, Claim 15, upon which Claim 17 depends, recites “wherein the conductive additives include conductive particles or conductive short fibers”.  In the case(s) where the conductive additives include only conductive particles, Claim 17 fails to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Dependent claims fall herewith.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2015/0184333 A1 (Arai).

Regarding claim 11, Arai teaches a thermally conductive curing process, comprising:
disposing a conductive resin (2 containing 4 and / or 41) between a plurality of composite layers 1 (Figs. 1-3; paragraphs 0289-0302);
curing the composite preform in a heating mechanism;
wicking away the heat from the composite layers via the conductive resin (the conductive resin of Arai meets the limitation(s) of the Specification (see pg. 6): “wherein the conductive resin includes conductive additives, that wick away heat from the aircraft structure via conductive pathways created by the conductive additives”); and maintaining a temperature of the composite layers below a predetermined threshold without temperature dwell times (Figs. 1-3; paragraphs 0289-0302, 0307, 0347).

Regarding claim 12, Arai teaches wherein the composite preform is an aircraft structure (paragraphs 0002, 0195, 0307-0309, 0489).

Regarding claim 13, Arai teaches wherein heating mechanism is an autoclave, oven, or press (paragraphs 0307, 0347).

Regarding claim 14, Arai teaches wherein the resin is polyester, epoxy, polyimide, or bismaleimide (paragraph 0289).

Regarding claim 15, Arai teaches wherein the conductive additives include conductive particles or conductive short fibers (paragraphs 0063, 0221-0237, 0289-0301).

Regarding claim 17, Arai teaches wherein the conductive short fibers include multi-walled carbon nanotubes (MWCNTs), single-walled carbon nanotubes (SWCNTs), or short fibrous particulate (paragraphs 0221-0247).

Regarding claim 18, Arai teaches further comprising disposing a bagging material over the composite fiber layers to facilitate a vacuum compaction for material bonding (paragraphs 0307, 0347).

Regarding claim 19, Arai teaches wherein the conductive additives are dispersed at a surface level between the bagging material and the composite fiber layers, or disposed within the bagging material (paragraphs 0307, 0347).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0184333 A1 (Arai) in view of US Patent Application Publication 2015/0274911 A1 (Suzuki).

Regarding claim 16, while Arai teaches wherein the conductive particles include graphite (paragraphs 0229, 0242), Arai does not appear to expressly disclose wherein the graphite is specifically in powder form.  However, Suzuki teaches it is well known in the conventional art of forming fiber-reinforced conductive composites to incorporate conductive graphite particles, that are specifically in powder form, within the fiber preform composite (Suzuki: paragraphs 0031-0033).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the graphite particles of Arai such that the resulting graphite is specifically in powder form, with a reasonable expectation of successfully generating conductivity (KSR Rationale III: MPEP 2141).

Claims 1-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0184333 A1 (Arai) in view of US Patent Application Publication 2016/0107739 A1 (Restuccia).

Regarding claim 1, Arai teaches a thermally conductive curing process, comprising:
assembling a composite preform using a plurality of composite fiber layers 1 (Figs. 1-3; paragraphs 0289-0301); 
disposing conductive additives (4 and / or 41) in a resin 2 (Figs. 1-3; paragraphs 0289-0302); 
putting the conductive resin between the plurality of composite layers 1 (Figs. 1-3; paragraphs 0289-0301); 
subjecting the composite preform to a curing cycle; 
wicking away the heat from the composite preform layers via the conductive resin (the conductive resin of Arai meets the limitation(s) of the Specification (see pg. 6): “wherein the conductive resin includes conductive additives, that wick away heat from the aircraft structure via conductive pathways created by the conductive additives”); 
maintaining a temperature of the composite layers below a predetermined threshold; and minimizing or eliminating temperature dwell times (Figs. 1-3; paragraphs 0289-0302, 0307, 0347).

Arai does not expressly disclose wherein the conductive resin between the plurality of composite layers is placed specifically via injection.  However, in the conventional art of forming conductive laminates, injection is a well-known practice for sufficiently positioning resin between a plurality of conductive composite layers (Restuccia: paragraphs 0080-0082).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have put the conductive resin of Arai between the plurality of composite layers specifically via injection, with a reasonable expectation of success (KSR Rationale III: MPEP 2141).

Regarding claim 2, Arai teaches wherein the composite preform is an aircraft structure (paragraphs 0002, 0195, 0307-0309, 0489).

Regarding claim 3, Arai teaches wherein the composite fiber layers 1 include plastic, carbon, aramid, or fiberglass (paragraph 0289).

Regarding claim 4, Arai teaches wherein the resin 2 is polyester, epoxy, polyimide, or bismaleimide (paragraph 0289).

Regarding claim 5, Arai teaches wherein the conductive additives include conductive particles or conductive short fibers (paragraphs 0063, 0221-0237, 0289-0301).

Regarding claim 7, Arai teaches wherein the conductive short fibers include multi-walled carbon nanotubes (MWCNTs), single-walled carbon nanotubes (SWCNTs), or short fibrous particulate (paragraphs 0221-0247).

Regarding claim 8, Arai teaches further comprising disposing a bagging material over the composite fiber layers to facilitate a vacuum compaction for material bonding (paragraphs 0307, 0347).

Regarding claim 9, Arai does not expressly disclose wherein the conductive additives are dispersed at a surface level between the bagging material and the composite fiber layers.  However, Arai provides strong guidance for this teaching (Figs. 1-3; paragraphs 0289-0302), and the particular placement of the conductive additives with regard(s) to the composite fiber preform is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the curing process of Arai such that the resulting method comprises dispersing the conductive additives specifically at a surface level between the bagging material and the composite fiber layers, with a reasonable expectation of success (KSR Rationale III: MPEP 2141).

Regarding claim 10, Arai teaches wherein the conductive additives are disposed within the bagging material (paragraphs 0307, 0347).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0184333 A1 (Arai) in view of US Patent Application Publication 2016/0107739 A1 (Restuccia), in further view of US Patent Application Publication 2015/0274911 A1 (Suzuki).

Regarding claim 6, while Arai teaches wherein the conductive particles include graphite (paragraphs 0229, 0242), Arai does not appear to expressly disclose wherein the graphite is specifically in powder form.  However, Suzuki teaches it is well known in the conventional art of forming fiber-reinforced conductive composites to incorporate conductive graphite particles, that are specifically in powder form, within the fiber preform composite (Suzuki: paragraphs 0031-0033).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the graphite particles of Arai such that the resulting graphite is specifically in powder form, with a reasonable expectation of successfully generating conductivity (KSR Rationale III: MPEP 2141).

Claims 1, 3-6 is/are further rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0066942 A1 (Miller) in view of US Patent Application Publication 2016/0107739 A1 (Restuccia).

Regarding claim 1, Miller teaches a thermally conductive curing process, comprising:
assembling a composite preform using a plurality of composite fiber layers (26 in Fig. 2; paragraphs 0029, 0037, and 0044); 
disposing conductive additives (see Fig. 2: 28 and 32) in a resin 34 (paragraphs 0029, 0031, 0034-0044); 
putting the conductive resin between the plurality of composite layers (Fig. 2; paragraph 0029); 
subjecting the composite preform to a curing cycle; 
wicking away the heat from the composite preform layers via the conductive resin (the conductive resin of Miller is structurally capable of meeting the limitation(s) of the Specification (see pg. 6): “wherein the conductive resin includes conductive additives, that wick away heat from the aircraft structure via conductive pathways created by the conductive additives”); 
maintaining a temperature of the composite layers below a predetermined threshold; and minimizing or eliminating temperature dwell times (paragraphs 0018, 0029-0030; Claims 14-18).

Miller does not expressly disclose wherein the conductive resin between the plurality of composite layers is placed specifically via injection.  However, in the conventional art of forming conductive laminates, injection is a well-known practice for sufficiently positioning resin between a plurality of conductive composite layers (Restuccia: paragraphs 0080-0082).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have put the conductive resin of Miller between the plurality of composite layers specifically via injection, with a reasonable expectation of success (KSR Rationale III: MPEP 2141).

Regarding claim 3, Miller teaches wherein the composite fiber layers include plastic, carbon, aramid, or fiberglass (paragraph 0044).

Regarding claim 4, Miller teaches wherein the resin is polyester, epoxy, polyimide, or bismaleimide (paragraphs 0033-0035).

Regarding claim 5, Miller teaches wherein the conductive additives include conductive particles or conductive short fibers (Abstract; paragraphs 0008, 0023-0031, 0037-0043).

Regarding claim 6, Miller teaches wherein the conductive particles include
graphene powder, graphite powder, buckyballs, nano-clays, or nano-particles (paragraph 0031).

Claim 2 is/are further rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0066942 A1 (Miller) in view of US Patent Application Publication 2016/0107739 A1 (Restuccia), and in further view of US Patent Application Publication 2005/0236606 A1 (Toas).

Regarding claim 2, Miller does not expressly disclose wherein the composite preform is an aircraft structure.  However, the final product of Miller is a fibrous insulation product (paragraph 0008).  It is well known in the conventional art that fibrous insulation products are widely used in the building construction industries and as components of other manufactured goods such as automobiles, aircraft, and soundproofing products (see Toas: paragraph 0002).   
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the fibrous insulation product of Miller into an aircraft, with a reasonable expectation of success (KSR Rationale III: MPEP 2141).

Claim 7 is/are further rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0066942 A1 (Miller) in view of US Patent Application Publication 2016/0107739 A1 (Restuccia), and in further view of US Patent Application Publication 2015/0274911 A1 (Suzuki).

Regarding claim 7, Miller does not expressly disclose wherein the conductive short fibers include multi-walled carbon nanotubes (MWCNTs), single-walled carbon nanotubes (SWCNTs), or short fibrous particulate.  However, it is well known in the conventional art to incorporate MWCNTs, SWCNTs, and / or short fibrous particulate as a conductive filler for conventional fibrous insulation composite products (Suzuki: paragraphs 0032-0033).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or replaced the conductive filler of Miller specifically with MWCNTs, SWCNTs, and / or short fibrous particulate, with a reasonable expectation of successfully providing sufficient conductivity (KSR Rationale III: MPEP 2141). 

Claims 8-10 is/are further rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0066942 A1 (Miller) in view of US Patent Application Publication 2016/0107739 A1 (Restuccia), and in further view of US Patent Application Publication 2015/0184333 A1 (Arai).

Regarding claim 8, Miller does not expressly disclose further comprising disposing a bagging material over the composite fiber layers to facilitate a vacuum compaction for material bonding.

Regarding claim 9, Miller does not expressly disclose wherein the conductive additives are dispersed at a surface level between the bagging material and the composite fiber layers.

Regarding claim 10, Miller does not expressly disclose wherein the conductive additives are disposed within the bagging material.

However, Arai teaches it is a well-known practice in the conventional art to cure a fiber-reinforced conductive composite by disposing a bagging material over the composite fiber layers to facilitate a vacuum compaction for material bonding, wherein the conductive additives of the composite are dispersed within the bagging material (Arai: Figs. 1-3; paragraphs 0289-0301, 0307, 0347).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have cured the product of Miller by disposing a bagging material over the composite fiber layers to facilitate a vacuum compaction for material bonding, wherein the conductive additives are dispersed within the bagging material, with a reasonable expectation of successful curing (KSR Rationale III: MPEP 2141).
	Further, the particular placement of the conductive additives with regard(s) to the composite fiber preform is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the curing process of Miller in view of Restuccia, in further view of Arai, such that the resulting method comprises dispersing the conductive additives specifically at a surface level between the bagging material and the composite fiber layers, with a reasonable expectation of success (KSR Rationale III: MPEP 2141).

Claims 11-19 is/are further rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0066942 A1 (Miller) in view of US Patent Application Publication 2015/0184333 A1 (Arai).

Regarding claim 11, Miller teaches a thermally conductive curing process, comprising:
disposing a conductive resin between a plurality of composite layers 26 (see 28, 32, and 34 in Fig. 2; paragraphs 0029, 0031, 0034-0044);
curing the composite preform;
wicking away any heat from the composite layers via the conductive resin (the conductive resin of Miller is structurally capable of meeting the limitation(s) of the Specification (see pg. 6): “wherein the conductive resin includes conductive additives, that wick away heat from the aircraft structure via conductive pathways created by the conductive additives”); and
maintaining a temperature of the composite layers below a predetermined threshold without temperature dwell times (paragraphs 0018, 0029-0030; Claims 14-18).

Regarding claim 14, Miller teaches wherein the resin is polyester, epoxy, polyimide, or bismaleimide (paragraphs 0033-0035).

Regarding claim 15, Miller teaches wherein the conductive additives include conductive particles or conductive short fibers (Abstract; paragraphs 0008, 0023-0031, 0037-0043).

Regarding claim 16, Miller teaches wherein the conductive particles include graphene powder, graphite powder, buckyballs, nano-clays, or nano-particles (paragraph 0031).

Specifically regarding claim 11, Miller does not expressly disclose the curing is performed specifically within a heating mechanism.

Specifically regarding claim 12, Miller does not expressly disclose wherein the composite preform is an aircraft structure.  

Specifically regarding claim 13, Miller does not expressly disclose wherein heating mechanism is an autoclave, oven, or press.

Specifically regarding claim 17, Miller does not expressly disclose wherein the conductive short fibers include multi-walled carbon nanotubes (MWCNTs), single-walled carbon nanotubes (SWCNTs), or short fibrous particulate.  

Specifically regarding claim 18, Miller does not expressly disclose further comprising disposing a bagging material over the composite fiber layers to facilitate a vacuum compaction for material bonding.

Specifically regarding claim 19, Miller does not expressly disclose wherein the conductive additives are dispersed at a surface level between the bagging material and the composite fiber layers, or disposed within the bagging material.

However, Arai teaches it is a well-known practice in the conventional art to cure a fiber-reinforced conductive composite by disposing a bagging material over the composite fiber layers to facilitate a vacuum compaction for material bonding within an autoclave, wherein the conductive additives of the composite are dispersed within the bagging material (Arai: Figs. 1-3; paragraphs 0289-0301, 0307, 0347).

Further, the final product of Miller is a fiber-reinforced composite product, and it is well known in the conventional art that fiber-reinforced composite products are widely deployed in aircraft structural members because of their superiority in strength, rigidity, electrical conductivity, and the like (see Arai: paragraph 0002).   

Further, it is well known in the conventional art to incorporate MWCNTs, SWCNTs, and / or short fibrous particulate as a conductive filler(s) for conventional fiber-reinforced conductive composite products (Arai: paragraphs 0221-0247).

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have cured the product of Miller by disposing a bagging material over the composite fiber layers to facilitate a vacuum compaction for material bonding within an autoclave, wherein the conductive additives are within the bagging material, with a reasonable expectation of successful curing (KSR Rationale III: MPEP 2141).
It would further have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the composite preform of Miller into an aircraft, with a reasonable expectation of success (KSR Rationale III: MPEP 2141).
It would further have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or replaced the conductive filler of Miller specifically with MWCNTs, SWCNTs, and / or short fibrous particulate, with a reasonable expectation of successfully providing sufficient conductivity (KSR Rationale III: MPEP 2141). 
	 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI H WU whose telephone number is (571)270-7666.  The examiner can normally be reached on Mon.-Fri. (8am - 12 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8666.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKI H WU/Examiner, Art Unit 1745